Citation Nr: 0117550	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran







ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1976 and from November 1990 to August 1991.  He also had 
several periods of service in the National Guard.

The current appeal arose from a March 1997 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO denied the veteran's claim of 
entitlement for service connection for residuals of a right 
knee injury.

In August 1999 the veteran testified at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board).  
A copy of the transcript of that hearing has been associated 
with the claims file.

This matter was previously before the Board in November 1999 
at which time entitlement to service connection for residuals 
of a right knee injury was denied on the basis that the 
veteran had not submitted a well-grounded claim.  The veteran 
appealed the Board's denial to The United States Court of 
Appeals for Veteran Claims (Court).  Prior to the issuance of 
a final order by the Court in this case, the Veterans Claims 
Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (November 9, 2000) was enacted.  VCAA, inter alia, 
amended 38 U.S.C. § 5107 to eliminate the well-grounded claim 
requirement.  In an Order, in January 2001, the Court vacated 
the Board's November 1999 decision and remanded the case to 
the Board to readjudicate the veteran's claim pursuant to the 
newly enacted VCAA.

The case has been returned to the Board for further appellate 
consideration.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted earlier, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of entitlement and not yet final as of this 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See VCAA of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); Bernard v. Brown. 4 Vet. App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In that regard, the Board's review of the claims file 
discloses that the veteran received benefits under VA Chapter 
31 vocational rehabilitation training program.  At his 1999 
Board hearing, he reported his participation in the 
vocational rehabilitation program.  However, detailed Chapter 
31 records are not on file and should be obtained.  Also, the 
veteran has advanced the contention that he suffers from a 
chronic acquired disorder of the right knee as the result of 
aggravation thereof by his service-connected left knee 
disability.  Service connection has been granted for a medial 
meniscus tear if the left knee, rated as noncompensable.

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of right 
knee symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, as indicated by the veteran.

All information which is not duplicative 
of evidence already of record should be 
associated with the claims file.

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
files, including all counseling records, 
and such should be associated with the 
claims folder for the duration of the 
appeal. 

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
104-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for a VA 
medical examination of the veteran by an 
orthopedic surgeon or other available 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any right 
knee disorder(s) which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.

The examiner must be requested to respond 
to the following medical issues:

(a) Does the veteran have a chronic 
acquired disorder of the right knee?

(b) If so, is it at least as likely as 
not that such right knee disorder is the 
result of any injury or incident of 
service origin?

(c) If not, is any right knee disorder 
causally related to the service-connected 
medial meniscal tear of the left knee?

(d) If not, is any right knee disorder 
present aggravated by the service-
connected left knee disability?

(e) If so, the examiner must respond to 
the following medical issues:

(1) what are the baseline manifestations 
which are due to the right knee disorder?

(2) what are the increased 
manifestations, which, in the examiner's 
opinion, are proximately due to the 
service-connected left knee disability 
based on medical considerations? and 

(3) what are the medical considerations 
supporting an opinion that increased 
manifestations of a right knee disorder 
are proximately due to service-connected 
left knee disability?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand order of the Board 
or Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
right knee injury.  The RO should 
document its consideration of 38 C.F.R. 
§ 3.310(a) (2000); Allen v. Brown, 7 Vet. 
App. 439 (1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


